          Case 5:17-cv-04467-BLF Document 323 Filed 12/17/20 Page 1 of 5



 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (SBN 233107)
     brooks@fr.com                                 Email: DSBartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (SBN 307733)
     denning@fr.com                                Email: NEGrigg@duanemorris.com
 3   Jason W. Wolff (CA SBN 215819)                DUANE MORRIS LLP
     wolff@fr.com                                  2475 Hanover Street
 4   John-Paul Fryckman (CA SBN 317591)            Palo Alto, CA 94304-1194
     fryckman@fr.com                               Tel.: 650.847.4150
 5   K. Nicole Williams (CA291900)                 Fax: 650.847.4151
     nwilliams@fr.com
 6   FISH & RICHARDSON P.C.                        Additional counsel listed on signature page
     12860 El Camino Real, Suite 400
 7   San Diego, CA 92130                           Attorneys for Defendant
     Phone: (858) 678-5070                         SONICWALL, INC.
 8   Fax: (858) 678-5099

 9   Additional counsel listed on signature page

10   Attorneys for Plaintiff
     FINJAN LLC
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN JOSE DIVISION
     FINJAN LLC, a Delaware Limited Liability        Case No.: 5:17-cv-04467-BLF (VKD)
15   Company,
16                   Plaintiff,                       STIPULATION AND [PROPOSED]
17                                                    ORDER RE DISMISSAL OF
     v.
                                                      CERTAIN PATENTS-IN-SUIT
18   SONICWALL, INC., a Delaware Corporation,
                                                     Judge: Hon. Beth Labson Freeman
19                   Defendant.                      Dept: Courtroom 3, Fifth Floor
20

21

22

23

24

25

26

27

28

                                                                    CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                     STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 323 Filed 12/17/20 Page 2 of 5



 1          In an effort to narrow and streamline the issues before the Court, Plaintiff Finjan LLC

 2   (“Finjan”) and Defendant SonicWall Inc. (“SonicWall”) hereby agree and stipulate:
 3
            Finjan’s claims for infringement of U.S. Patent Nos. 7,058,822 and 7,647,633 (Counts III
 4
     and IV of Dkt. No. 1) and SonicWall’s claims and defenses with regard to these same patents are
 5
     dismissed with prejudice.
 6
            For avoidance of doubt, nothing herein creates or affects any rights in any other Finjan
 7

 8   patents or grants any license, express or implied, to SonicWall or any other party.

 9          Each party shall bear its own costs and fees pertaining to the dismissed patents and claims.
10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                        STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 323 Filed 12/17/20 Page 3 of 5



 1   Dated: December 17, 2020

 2   By: /s/ Jason W. Wolff                By: /s/ Joseph A. Powers
     Juanita R. Brooks (CA SBN 75934)      D. Stuart Bartow (SBN 233107)
 3   brooks@fr.com                         Email: DSBartow@duanemorris.com
     Roger A. Denning (CA SBN 228998)      Nicole E. Grigg (SBN 307733)
 4   denning@fr.com                        Email: NEGrigg@duanemorris.com
     Jason W. Wolff (CA SBN 215819)        DUANE MORRIS LLP
 5   wolff@fr.com                          2475 Hanover Street
     John-Paul Fryckman (CA SBN 317591)    Palo Alto, CA 94304-1194
 6   fryckman@fr.com                       Tel.: 650.847.4150
     K. Nicole Williams (CA291900)         Fax: 650.847.4151
 7   nwilliams@fr.com
     FISH & RICHARDSON P.C.                Matthew C. Gaudet (Admitted Pro Hac Vice)
 8   12860 El Camino Real, Suite 400       mcgaudet@duanemorris.com
     San Diego, CA 92130                   David C. Dotson (Admitted Pro Hac Vice)
 9   Telephone: (858) 678-5070             dcdotson@duanemorris.com
     Facsimile: (858) 678-5099             Robin McGrath
10                                         rlmcgrath@duanemorris.com
     Proshanto Mukherji (Pro Hac Vice)     Jennifer H. Forte (Admitted Pro Hac Vice)
11   mukherji@fr.com                       jhforte@duanemorris.com
     FISH & RICHARDSON P.C.                Alice E. Snedeker
12   One Marina Park Drive                 aesnedeker@duanemorris.com
     Boston, MA 02210                      DUANE MORRIS LLP
13   Telephone: (617) 542-5070             1075 Peachtree NE, Suite 2000
                                           Atlanta, GA 30309-3929
14   Robert Courtney (CA SNB 248392)       Telephone: 404.253.6900
     courtney@fr.com
15   FISH & RICHARDSON P.C.                Joseph A. Powers (Admitted Pro Hac Vice)
     3200 RBC Plaza                        Email: japowers@duanemorris.com
16   60 South Sixth Street                 Jarrad M. Gunther (Admitted Pro Hac Vice)
     Minneapolis, MN 55402                 Email: jmgunther@duanemorris.com
17   Telephone: (612) 335-5070             DUANE MORRIS LLP
                                           30 South 17th Street
18   Attorneys for Plaintiff               Philadelphia, PA 19103
     FINJAN LLC                            Telephone: 215.979.1000
19
                                           Attorneys for Defendant
20                                         SONICWALL, INC.

21

22

23

24

25

26

27

28


                                           2             CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                          STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 323 Filed 12/17/20 Page 4 of 5



 1                                   CONCURRENCE IN FILING

 2          I, Jason W. Wolff, hereby attest that the concurrence to the filing of this document has
 3   been obtained from each signatory hereto.
 4                                                 /s/ Jason W. Wolff
                                                  Jason W. Wolff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3                  CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                         STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 323 Filed 12/17/20 Page 5 of 5



 1                                             [PROPOSED] ORDER
 2            The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders that Counts III and IV of Finjan’s Complaint are dismissed with

 4   prejudice.

 5            IT IS SO ORDERED.
 6
     Dated:
 7                                                 Judge Beth Labson Freeman
                                                   UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                        STIPULATION AND [PROPOSED] ORDER
